Title: To Thomas Jefferson from Brockholst Livingston, 12 November 1808
From: Livingston, Brockholst
To: Jefferson, Thomas


                  
                     Sir, 
                     New-York 12th Novr. 1808
                  
                  I take the liberty of introducing to your acquaintance & civilities my kinsman, Mr. William A. Livingston, who is on a visit to Washington, I have the honor to be very respectfully, 
                  your obed Sert
                  
                     Brockholst Livingston 
                     
                  
               